DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
The amendments and arguments presented in the papers filed 12/13/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/12/2021 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the submitted amendments.

b)	The objections and rejections of claim 30 are rendered moot by the cancellation of the claim and are withdrawn as such.

c)	The objections of claims 5, 7, 8, 9 and 30 have been withdrawn.

d)	The rejections of claim 5 and dependent claims 2-4 and 6-10 and claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.

e)	The rejections of claim(s) 2-10 under 35 U.S.C. 102(a)(1) and 102(a)(b) as being anticipated by Payen de la Garanderie (US 2011/0190143 A1) as evidenced by Affymetrix are withdrawn in view of the amendments to the claims.

f)	The rejections of claims 2-6 and 11-15 under 35 U.S.C. 103 as being unpatentable over Marisa (PLOS Medicine. 2013. 10(5):e1001453 and Supporting Information) are withdrawn in view of the amendments to the claims.

g)	The advisory that should claims 5 and 6 be found allowable, claims 11 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof is this withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
As amended claim 5 is an independent claim. Claims 2-4 and 6-10 depend from claim 5.
Claim 5 is drawn to a kit.
The only recited structural element of the kit is “a set consisting of 12 oligonucleotides to 100 oligonucleotides for measuring an expression level of a combination of genes”. The set of oligonucleotides is defined by its function, which is “for measuring an expression level of a combination of genes”. The functional language is interpreted as limiting the structural features of the oligonucleotides the set is consisted of. The combination of genes consists of at least one gene from each of the first, second, third and fourth gene sets recited in the claim. Each of the first, second, third and fourth gene sets consists only of the genes recited in each group. In summary, the claim is limited in scope to sets of at least 12 oligonucleotides but no more than 100 oligonucleotides, and the oligonucleotides only measure the expression of genes recited in the groups set forth in the claim. The oligonucleotides measure the expression of at least one gene from each of the recited groups. A set having any oligonucleotide that measures the expression of a gene not listed in the claim is outside the scope of the claim.
The gene sets themselves as a whole are not a structural feature of the claimed kit, but rather it is probes having structures for determining the expression of a subset of the recited genes recited in the claim that are required.
The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.
The claim is interpreted as not encompassing commercially available microarrays having probes for the recited genes, if they microarrays include additional probes for genes not included in the groups. Commercial microarrays, such as those available from Affymetrix™, do not consist of a set of 12 to 100 oligonucleotides but rather consist of several thousand probes or more.
The claim encompasses additional oligonucleotides but they must be structurally and physically separate and distinct from the “set consisting of 12 oligonucleotides to 100 oligonucleotides for measuring an expression level of a combination of genes”. The probes detecting the recited genes in the context of commercially available array are not structurally and physically separate and distinct from the other probes of the array because they are all on the same array, substrate, surface, etc.

 Claim 2 further limits claim 5 by requiring the oligonucleotides to be in a plurality of reaction containers or be bound to a substrate or surface of a substrate. The plurality of reaction containers must be structurally and physically separate and distinct from any other reaction container comprising additional oligonucleotides.

Claim 3 further limits claim 2 by defining the plurality of reaction containers. The claim does not exclude embodiments in which the oligonucleotides are bound to a substrate or the surface of a substrate.

Claim 4 further limits claim 2 by defining the substrate. The claim does not exclude embodiments in which the primers are disposed or contained in a plurality of reaction containers.

 Claim 6 further limits claim 5 by limiting the genes of the first, second, third and four sets to the specified subset of genes set forth in claim 5. The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.

	Claim 7 further limits claim 5 by requiring one or more polymerase chain reaction (PCR) reagents. The reagents encompassed by the claims are well-known as PCR is a well-established technique and includes elements such as a thermostable polymerase, dNTPs, buffers, etc.

	Claim 8 further limits claim 7 by requiring the one or more polymerase chain reaction reagents to be selected from the recited list.

	Claim 9 further limits claim 5 by requiring one or more reverse transcription reagents. The reagents encompassed by the claim are well known as reverse transcription is a well-established laboratory process and includes elements such as a reverse transcriptase, dNTPs, buffers, etc.

	Claim 10 further limits claim 9 by requiring the one or more reverse transcription reaction reagent to be selected from the recited list.

Claim 11 is drawn to a kit. The kit comprises “a set of oligonucleotides”. The set of oligonucleotides has the functionality of being for measuring an expression level of a gene set for each of the CMS1, CMS2, CMS3 and CMS4 genetic profiles described in the claim. The functional language is interpreted as limiting the structural features of the oligonucleotides.
The set of oligonucleotides measure the expression level of each gene recited in the gene sets for CMS1, CMS2, CMS3 and CMS4. While the gene sets for CMS1, CMS2, CMS3 and CMS4 are closed based on the use of the transition term “consisting of”, the set of oligonucleotides is not similarly closed. The scope of the set of oligonucleotides is not specifically limited in any manner, and as such, is given the broadest reasonable interpretation as encompassing any set of oligonucleotides that may be used to measure an expression level of at least the genes recited in the claims. 
The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.

Claim 12 further limits claim 11 the set of oligonucleotides to be for measuring an expression level of a subset of genes recited in claim 11. The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.

Claim 13 further limits claim 11 by requiring the oligonucleotides to be in a plurality of reaction containers or be bound to a substrate or surface of a substrate.

Claim 14 further limits claim 13 by limiting the plurality of reaction containers. The claim does not exclude embodiments in which the primers are bound to a substrate or the surface of a substrate.

Claim 15 further limits claim 13 by limiting the substrate. The claim does not exclude embodiments in which the primers are disposed or contained in a plurality of reaction containers.

Claim 51 is drawn to a kit. The kit comprises 12 or more oligonucleotides. The set of oligonucleotides has the functionality of being specific for a combination of genes from a CMS1 gene set, a CMS2 gene set, a CMS3 gene set and a CMS4 gene set. The functional language is interpreted as limiting the structural features of the oligonucleotides. The oligonucleotides are specific for at least 3 genes in each of the gene sets. While the gene sets for CMS1, CMS2, CMS3 and CMS4 are closed based on the use of the transition term “consisting of”, the 12 or more oligonucleotides are not similarly closed. The scope of the set of oligonucleotides is not specifically limited in any manner, and as such, is given the broadest reasonable interpretation as encompassing any set of oligonucleotides that may be used to measure an expression level of at least the genes recited in the claims. The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.
The CMS gene sets themselves as a whole are not a structural feature of the claimed kit, but rather it is probes having structures for determining the expression of a subset of the recited genes recited in the claim that are required.

Claim 31 further limits claim 51 by requiring the oligonucleotides to be in a plurality of reaction containers or be bound to a substrate or surface of a substrate.

Claim 32 further limits claim 31 by limiting the plurality of reaction containers. The claim does not exclude embodiments in which the primers are bound to a substrate or the surface of a substrate.

Claim 33 further limits claim 31 by limiting the substrate. The claim does not exclude embodiments in which the primers are disposed or contained in a plurality of reaction containers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been maintained.
Regarding claim 3, it is unclear if “a pair of oligonucleotide primers configured to prime polymerase chain reaction of a cDNA of an RNA transcript of a CMS1, CMS2, CMS3 or CMS4 selected gene” is intended to satisfy the oligonucleotides of the set comprising the kit of claim 5, or if “a pair of oligonucleotide primers” is included in addition to the “set of oligonucleotides”.
It is suggested claim 3 be amended in the same manner claim 14 was on 12/13/2021.
Regarding claim 8, the phrase "the detection reagent preferably comprising" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). By stating that the detection reagent “preferably” comprises an element, it is unclear if those elements are required or suggested examples.

Response to the traversal of the 112 rejections
The Remarks argue the claims have been amended to even more clearly identify the intended invention (p. 17).
The arguments have been fully considered but are not persuasive. The scope of claims 3 and 8 have not be substantively amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-15, 31-33 and 51 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(b) as being anticipated by Payen de la Garanderie (US 2011/0190143 A1; previously cited) as evidenced by Affymetrix (retrieved on 7/1/2021 from the internet: www.affymetrix.com/analysis/netaffx/showresults.affx#; previously cited).
The following are modified rejections addressing the amendments to the claims.
Regarding claims 11 and 12, Payen de la Garanderie teaches a kit comprising a set of oligonucleotides in the form of the Affymetrix HG-U133 Plus 2.0 array (para. 66).
The set of oligonucleotides on the HG-U133 Plus 2.0 array comprises oligonucleotides that are specific for MTA2, ASPHD2, TSPAN6, QPRT, CDC42, TP53RK, PLAGL2, POFUT1, STAU1, DUSP4, TIMP3, ASRGL1, SLITRK6, RETNLB, RBMS1, LAYN, ZFPM2, STON1, PDLIM3 and AEBP1 as evidenced by Affymetrix. Further, it is the examiner’s position in view of the instant specification that the Affymetrix array has probes for each of the genes recited in claims 11 and 12. See para. 93, p. 50, Table 1, p. 51-52, Table 2, para. 142, para. 150 and para. 167 of the instant specification
It is noted the full scope of claims 11 and 12 encompass the additional oligonucleotides found on the HG-U133 Plus 2.0 array.
Each of the above oligonucleotides are selective for a genetic element for the CMS as described in the claim.
The HG-U133 Plus 2.0 array used by Payen de la Garanderie anticipates claims 11 and 12 because it comprises the set of oligonucleotides defining the structural features of claims 11 and 12.
Regarding claims 13 and 15, Payen de la Garanderie teaches the oligonucleotides are bound to an array as a substrate or a surface (para. 66).
Regarding claim 14, as noted above, the claim encompasses the embodiment of claim 13 in which the primers or probes are on a substrate. Thus, Payen de la Garanderie anticipates claim 14.
Regarding claim 51, Payen de la Garanderie teaches a kit comprising a plurality of oligonucleotides in the form of the Affymetrix HG-U133 Plus 2.0 array (para. 66). The array includes oligonucleotides for the above noted genes as well as probes for each of the recited genes in view of the instant specification.
The plurality of oligonucleotides on the Affymetrix HG-U133 Plus 2.0 array includes oligonucleotides specific for each of the genes recited in the genetic profiles for CMS1, CMS2, CMS3 and CMS4.
It is noted the full scope of claim 51 encompass the additional oligonucleotides found on the HG-U133 Plus 2.0 array.
Regarding claims 31 and 33, Payen de la Garanderie teaches the oligonucleotides are bound to an array as a substrate or a surface (para. 66).
Regarding claim 32, as noted above, the claim encompasses the embodiment of claim 31 in which the primers or probes are on a substrate. Thus, Payen de la Garanderie anticipates claim 32.

Response to the traversal of the 102 rejections
The Remarks argue Payen de la Garanderie relates to a panel of 29 genes for assessing risk of septic shock that does not share any overlap of the group of not more than 100 genes for each CMS subtypes 1, 2, 3 and 4 described in the present claims. The Remarks further argue citation to the Affymetrix array does not remedy the failure of these combined references to support a rejection of the present claims as “anticipated”. See p. 17.
The arguments have been fully considered and are not persuasive. The Examiner’s broadest reasonable interpretation of the claims is provided above. Claims 11-15, 31-33 and 51 remain rejected as being anticipated by Payen de la Garanderie as evidenced by Affymetrix for the reasons described above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 7-11, 13-15 and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/014,910 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the ‘910 application describe a method that uses the kits of present claims 1, 5, 11 and 30. Claims 6-8 of the ‘910 application describe a gene screening panel similar to original claims 1, 11 and 30 of the present claims. Claim 17 of the ’910 application describe a kit having the screening panel of claim 7.
Regarding the elements of claims 2-4, 7-10, 13-15 and 31-33 of the present claims, the elements are components that are well-known and understood in the context of a kit used for gene expression analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to the provisional double patenting rejections
The Remarks states a timely filed terminal disclaimer will be filed in order to address the provisional rejection over copending application no. 17/014,910 upon confirmation of the final allowable claim language (p. 18).
The statements have been considered and the provisional double patenting rejection has been maintained.

Conclusion
No claims allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634